Citation Nr: 1705476	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  12-02 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an effective date earlier than April 19, 2010, for the grant of a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel
INTRODUCTION

The Veteran served on active duty with the United States Navy from February 1961 to February 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The Veteran testified at a Board videoconference hearing in September 2012; a transcript of the hearing is associated with the claims file.  This matter was previously before the Board in July 2014, when it was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain additional records and request a VA medical opinion.  Records such as VA medical center (VAMC) treatment notes from February 2008  and the Veteran's August 2011 Notice of Disagreement indicate that the Veteran received treatment for pain and weakness in his legs from the [redacted] and Dr. [redacted] at [redacted].  These records have not been associated with the claims file, and the Veteran should be given an opportunity to provide them or authorize VA to obtain them on remand.

Further, February 2008 VAMC records indicate that a scanned image of a January 21, 2008 FB-EMG report from Dr. [redacted] had been entered in the VA system.  Unfortunately, while the VAMC records summarize the report, a copy has not been included in the record.  Thus, the scanned image should be uploaded on remand.

Finally, an additional VA medical opinion is necessary.  Prior to April 19, 2010, the Veteran was service connected for myalgias of the lower extremities due to statin therapy.  A September 2014 VA medical opinion found that the Veteran's impairment from statin therapy persisted from January 2005 to November 2005; the opinion provider stated that lower-extremity pain after November 2005 was less likely than not due to statin therapy, although the provider did not describe the cause of the Veteran's pain after November 2005.  The AOJ then directed the opinion provider in November 2014 and March 2015 opinions to determine whether the Veteran's leg pain resulted in unemployability regardless of etiology, i.e. without requesting that the opinion provider differentiate between symptomatology attributed to service-connected and nonservice-connected conditions.  See Mittleider v. West, 11 Vet. App. 181, 182  (1998) (per curiam).  To ensure that its decision is based on an accurate analysis of the evidence, the Board finds that an additional VA opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional evidence in support of his claim, to include treatment from the [redacted] and Dr. [redacted] at [redacted].  Based on the Veteran's response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, the AOJ must associate the January 21, 2008 FB-EMG report (referenced in the February 25, 2008 VAMC record) with the electronic claims file.

All efforts to procure the records must be documented in the claims file. 

2.  After completing the above, return the electronic claims file to the provider who wrote the previous 2014 and 2015 VA opinions.  If the provider is not available, the electronic claims file must be sent to another provider with the appropriate expertise to review the record.  The provider should address the following:

a)  Provide a retrospective medical identifying all manifestations of the service-connected myalgias in both lower extremities due to statin therapy in the period from December 17, 2007, to April 19, 2010.  The examiner should, if possible, distinguish between symptoms attributable to the service-connected myalgias in both lower extremities due to statin therapy and those related to nonservice-connected conditions.  The examiner should expressly indicate if it is not possible to make this differentiation and provide an explanation as to why it is not possible.

b)  If the manifestations of service-connected myalgias in both lower extremities due to statin therapy are identified in the period from December 17, 2007, to April 19, 2010 (or if symptoms attributable to the service-connected myalgias in both lower extremities due to statin therapy cannot be differentiated from those of nonservice-connected conditions), the provider should indicate as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the impact of his service-connected myalgias in both lower extremities due to statin therapy rendered him unable to secure or follow a substantially gainful occupation at any time in the period from December 17, 2007, to April 19, 2010.  

The date at which the Veteran became unemployable should be indicated.

The rationale for all expressed medical opinions should be provided with specific reference to evidence from the claims file.

The Veteran need not be re-examined unless an examination is deemed necessary.  If an examination is deemed necessary, all indicated testing should be accomplished.

3.  If the development requested above produces additional evidence supporting the Veteran's claim, submit the matter to the Director of Compensation Service for extraschedular consideration. 

4.  Finally, readjudicate the issue on appeal.  If the benefit sought is not granted in full, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




